DETAILED CORRESPONDENCE

Claims 1-20 are currently pending and under examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 2/27/20, 4/15/20, 1/7/21, and 5/18/21 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copies of the 1449s are attached to this action. 
Please note that citation NPL1 on page 10 of the IDS filed on 2/27/20 has been lined through as this is not a proper citation. In place of identifying a specific document by its author, title, date, volume-issue number, publisher etc, this entry contains a sentence stating that, “Any information that is not included with this Information Disclosure Statement can be found in US. Appl. No. 15/235,181 (0133-0003US1), to which this application claims Priority”. A statement of this nature can be made in an accompanying document, but is not proper as a citation on an IDS.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kontermann et al. (July, 2015) Drug Discovery Today, Vol. 20(7), 838-847, in view of Kitamura et al. (1992) Nature, Vol. 356, 154-156, Gunasekaran et al. (2010) J. Biol. Chem., Vol. 285(25), 19637-19646, and Supplemental Material, and U.S. Patent Application Publication 2015/0307628 (October 29, 2015), hereafter referred to as Kim et al.
Kontermann et al. teaches the therapeutic potential of bispecific/bifunctional antibodies in treating disease and various methods of producing such therapeutic molecules including the production of a bispecific/bifunctional antibody from a single cell expressing two different heavy and light chains from two different antibodies (Kontermann et al., page 839). Kontermann et al. further teaches methods to increase the pairing of the desired two different heavy chains to form a bispecific antibody in the cell by introducing two different mutations into the two CH3 domains to force heterodimerization over homodimerization in the cell producing two different heavy chains (Kontermann et al., page 839). 
While Kontermann et al. teaches the production of a quadroma, a fusion between two different hybridomas expressing different antibodies, to generate a single cell expressing a bispecific antibody comprising two different heavy chains, the prior art teaches other methods to produce a B cell expressing antibodies comprising two different heavy chains. Kitamura et al. supplements Kontermann et al. by teaching transgenic mice which are heterozygous for a targeted disruption of the membrane exon of the immunoglobulin heavy chain  constant region gene and which comprise B cells containing two different productively rearranged heavy chains due to a loss of allelic exclusion (Kitamura et al., pages 154-155). Kitamura et al. further teaches that the targeted disruption of the membrane exons of the immunoglobulin heavy chain u constant region gene involved the insertion of a neomycin resistance gene at the targeted exons (Kitamura et al., page 155). Kitamura et al. also teaches that light chain productively rearranges in B cells of this mouse and that these B cells produce at least two different antibodies comprising the two different heavy chains (Kitamura et al., page 156). 
The skilled artisan at the time of filing would have been motivated to substitute the method of Kitamura for producing a B cell expressing two different heavy chains over the production of a quadroma as taught by Kontermann et al. as the transgenic mice taught by Kitamura et al. are capable of producing B cells comprising two different heavy chains in response to one or more antigen immunizations without the need to independently isolate B cells comprising an antibody specific for each antigen, prepare a hybridoma from each B cell and then fuse the two different hybridomas to form the bispecific antibody producing quadroma. The use of the Kitamura et al. mice would remove several of these steps, thus simplifying the production of bispecific antibodies. As such, based on the simplification of the production of bispecific antibodies using B cells from the Kitamura mice which express more than one heavy chain over the use of a quadroma as taught by Kontermann et al., it would have been prima facie obvious to the skilled artisan at the time of filing to select B cells from transgenic mice which are heterozygous for a targeted disruption of the membrane exon of the immunoglobulin heavy chain  constant region gene and which have been immunized with one or more antigens in order to produce a bispecific antibody with a reasonable expectation of success. 
Kontermann et al. and Kitamura et al. further differ from the instant invention as claimed by not teaching specific mutations to the CH exon such that heavy chains comprising the mutations favor heterodimerization over homodimerization. Gunasekaran et al., like Kontermann et al., teaches that the expression of multiple light and heavy chains in a cell, as required for bispecific antibody formation, results in significant amounts of homodimer versus heterodimer formation between two different heavy chains  which complicates purification of the heterodimeric bispecific antibody (Gunasekaran et al., page 19637). Gunasekaran et al. teaches that in order to overcome this problem, specific mutations can be made to the CH3 exon at the Fc dimer domain interface in the IgG1 constant region of two immunoglobulin heavy chains, where the mutations create complementary changes in charge polarity across the Fc dimer interface to favor heterodimerization over homodimerization (Gunesakaran et al., page 19637). In particular, Gunesakaran et al. teaches specific pairs of complementary charge mutations including the specific mutations recited in instant claim 4 (Gunesakaran et al., pages 19640-19642). Please note that Gunesakaran identifies positions within the CH3 exon using the standard Eu numbering system. Applicant’s specification uses their own numbering system for identifying positions in the CD3 exon. Comparison of the numbering systems and sequence of mouse IgG1, the following correspondance is observed:
Applicant numbering                   Eu numbering
276                                                399
233                                                356
234                                                357
286                                                409
269                                                392
247                                                370
Page 19642 of Gunesekaran et al. teaches specific complementary mutations comprising 1, 2, or 3 mutations in each heavy chain- see Figure 2. In one example, Gunesakaran et al. teaches D399K, E356K, E367K mutations in the CH3 of one heavy chain Fc, and K409D, K392D, and K370D mutations in the CH3 of the second Fc, where the Fc with complementary mutations exhibit heterodimerization instead of homodimerization (Gunesakaran et al., Figure 2(d)). 
	Therefore, in view of the teachings of both Kontermann et al. and Gunesakaran et al. to introduce mutations in to the CH3 of two different heavy chains in order to favor heterodimerization and the production of bispecific antibodies in a cell, it would have been prima facie obvious to the skilled artisan at the time of filing to introduce one or more of the specific pairs of complementary charge mutations taught by Gunesakaran et al. in the CH3 exons of both alleles of the heavy chain IgG1 constant region gene in transgenic mice according to Kontermann et al. in view of Kitamura et al. which are heterozygous for a targeted disruption of the CH1 membrane exon of the immunoglobulin heavy chain  constant region gene and which have been immunized with one or more antigens in order to produce a bispecific IgG1 antibody with a reasonable expectation of success.
	Finally in regards to introducing complementary charge mutations into CH4 of the IgM or IgE constant region genes, Kim et al. further supplements Kontermann et al., Kitamura et al., and Gunesakaran et al. by teaching that while interactions in between CH3 domains are responsible for homodimer formation in IgG, IgD, and IgA, it is the CH4 domains in IgM and IgE that are involved in homodimer formation (Kim et al., paragraph 7). Kim et al., like Kontermann et al. and Kitamura et al., teaches to introductions mutations to the Fc interface to favor heterodimerization over homodimerization (Kim et al., paragraphs 4-17). Therefore, based on the motivation provided by Kontermann et al., Gunesakaran et al., and Kim et al. to introduce mutations in two different heavy chains to increase heterodimerization of the two different heavy chains over homodimerization of each chain to itself, the teachings of Kim et al. that the Fc interface for homodimerization in CH4, not CD3, in IgM and IgE heavy chain constant regions, and the detailed teachings of Gunesakaran et al. for methods to identify residues important in dimerization and to make complementary charge mutations in those positions to produce heavy chains which favor heterodimerization, it would have been prima facie obvious to the skilled artisan at the time of filing to introduce complementary charge mutations into CH4 of both alleles of the IgM or IgE constant region gene in transgenic mice according to Kontermann et al. in view of Kitamura et al. which are heterozygous for a targeted disruption of the CH1 membrane exon of the immunoglobulin heavy chain  constant region gene and which have been immunized with one or more antigens in order to produce a bispecific IgM or IgE antibody with a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kontermann et al. (July, 2015) Drug Discovery Today, Vol. 20(7), 838-847, in view of Kitamura et al. (1992) Nature, Vol. 356, 154-156, Gunasekaran et al. (2010) J. Biol. Chem., Vol. 285(25), 19637-19646, and Supplemental Material, and U.S. Patent Application Publication 2015/0307628 (October 29, 2015), hereafter referred to as Kim et al., as applied to claims 1-4, 6, 10-13, and 15-20 above, and further in view of GenBank Accession Number AK041235 (10/6/2010). 
As set forth above, Kontermann et al. in view of Kitamura et al., Gunasekaran et al., and Kim et al. provide the teachings and motivation to make a transgenic mouse whose genome comprises complementary charge mutations which favor heterodimerization over homodimerization of heavy chains into the CH3 region of both alleles of the IgG1 constant region gene and a heterozygous targeted disruption of the CH1 membrane exon of the immunoglobulin heavy chain  constant region gene, and which can be immunized with one or more antigens in order to produce a bispecific antibody with a reasonable expectation of success.
While Gunasekaran et al., as previously discussed, teaches a specific example of introducing D399K, E356K, E367K mutations in the CH3 of mouse IgG1 in one heavy chain Fc, and K409D, K392D, and K370D mutations in the CH3 of mouse IgG1 in the second Fc, where the Fc with complementary mutations exhibit heterodimerization instead of homodimerization (Gunesakaran et al., Figure 2(d)), Gunesakaran et al. does not disclose the nucleic acid sequence of the either of the modified IgG1 encoding nucleic acids. However, the sequence of mouse IgG1, which differs by 5 nucleotides from SEQ ID NO:1, or 7 nucleotides from SEQ ID NO:2, was known at the time of filing as evidenced by GenBank Accession Number AK041235 (10/6/2010). SEQ ID NO:1 and SEQ ID NO:2 encode the complementary charge mutations of D399K, E356K, E367K  and K409D, K392D, and K370D respectively. Based on the teachings of Gunesakaran for introducing D399K, E356K, E367K mutations in the CH3 of mouse IgG1 in one heavy chain Fc, and K409D, K392D, and K370D mutations in the CH3 of mouse IgG1 in the second Fc, and the known sequence of mouse IgG1 as set forth in AK041235, it would have been prima facie obvious to modify the codons encoding for D (D399), E (E356), E (357) in one copy of the sequence of mouse IgG1 set forth in AK041235, and K (K409), K (K392), and K (K370) to encode D, E, E, K, K, in another copy of the sequence of  mouse IgG1 set forth AK041235 respectively using standard codon tables for each of these amino acids with a reasonable expectation of success. Further, while more than one different nucleotide mutation could be made to modify each codon, for example to change the codon from D to K, each of the resulting nucleotide sequences would be equally obvious as the choice of codon for each of the specific amino acid mutations listed above represents nothing more than the selection between equivalent codons coding for the same amino acid with predictable results. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kontermann et al. (July, 2015) Drug Discovery Today, Vol. 20(7), 838-847, in view of Kitamura et al. (1992) Nature, Vol. 356, 154-156, Gunasekaran et al. (2010) J. Biol. Chem., Vol. 285(25), 19637-19646, and Supplemental Material, and U.S. Patent Application Publication 2015/0307628 (October 29, 2015), hereafter referred to as Kim et al., as applied to claims 1-4, 6, 10-13, and 15-20 above, and further in view of U.S. Patent Application Publication 2011/0145937 (2011), hereafter to as MacDonald et al. 
As set forth above, Kontermann et al. in view of Kitamura et al., Gunasekaran et al., and Kim et al. provide the teachings and motivation to make a transgenic mouse whose genome comprises complementary charge mutations which favor heterodimerization over homodimerization of heavy chains into the CH3 region of both alleles of the IgG1 constant region gene and a heterozygous targeted disruption of the CH1 membrane exon of the immunoglobulin heavy chain  constant region gene, and which can be immunized with one or more antigens in order to produce a bispecific antibody with a reasonable expectation of success.
Kontermann et al., Kitamura et al., Gunasekaran et al., and Kim et al. differ from the invention of claims 7 and 14 by not teaching the production of heavy chain only bispecific antibodies.  However, Kontermann et al. does teach that the presence of two different light chains, in addition to two different heavy chains in the quadroma, lead to unwanted pairings between light and heavy chains thus reducing the amount of the desired bispecific antibody produced by the quadroma (Kontermann et al., page 839). MacDonald et al. supplements Kontermann et al., Kitamura et al., Gunasekaran et al., and Kim et al. by teaching that the deletion of the CH1 or CH1 and CH4 exons of IgGin mice results in the production of heavy chain only antibodies in these mice due to the inability of the heavy chains to associated with light chain (MacDonald et al., paragraphs 1-58). McDonald et al. further teaches heavy chain only antibodies which are dimers of two different heavy chains which bind to two different antigen epitopes, i.e. a bispecific heavy chain antibody (MacDonald et al., paragraph 57). Thus, by teaching that modification of the CH1 domain of the IgG in the heavy chain in transgenic mice can produce heavy chain only antibodies and further that these heavy chains can form bispecific heavy chain only antibodies, MacDonald et al. solves the problems with unwanted light chain pairing taught by Kontermann et al. and thus provides motivation to generate heavy chain only bispecific antibodies over bispecific antibodies comprising heavy and light chains in cells expressing two different heavy chains in order to reduce unwanted light and heavy chain pairing. Therefore, based on motivation provided by MacDonald et al. to modify the heavy chain gene to inactivate CH1 to produce heavy chain only antibodies, including bispecific heavy chain only antibodies, it would have been prima facie obvious to the skilled artisan at the time of filing to further modify the heavy chain locus in the transgenic mice taught by Kontermann et al., Kitamura et al., Gunasekaran et al., and Kim et al. to delete or inactivate at least the CH1 domain in order to generate heavy chain only antibodies capable of producing bispecific heavy chain only antibodies with a reasonable expectation of success.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kontermann et al. (July, 2015) Drug Discovery Today, Vol. 20(7), 838-847, in view of Kitamura et al. (1992) Nature, Vol. 356, 154-156, Gunasekaran et al. (2010) J. Biol. Chem., Vol. 285(25), 19637-19646, and Supplemental Material, and U.S. Patent Application Publication 2015/0307628 (October 29, 2015), hereafter referred to as Kim et al., as applied to claims 1-4, 6, 10-13, and 15-20 above, and further in view of U.S. Patent Application Publication 2013/0167256 (June 27, 2013), hereafter referred to as Green et al.
As set forth above, Kontermann et al. in view of Kitamura et al., Gunasekaran et al., and Kim et al. provide the teachings and motivation to make a transgenic mouse whose genome comprises complementary charge mutations which favor heterodimerization over homodimerization of heavy chains into the CH3 region of both alleles of the IgG1 constant region gene and a heterozygous targeted disruption of the CH1 membrane exon of the immunoglobulin heavy chain  constant region gene, and which can be immunized with one or more antigens in order to produce a bispecific antibody with a reasonable expectation of success.
Kontermann et al., Kitamura et al., Gunasekaran et al., and Kim et al. differ from the invention of claim 9 in that the transgenic mice taught by Kitamura does not teach that the unrearranged VH,  DH, and JH gene segments present in the immunoglobulin heavy chain locus on both alleles comprises human VH, DH, and VH gene segments and mouse regulatory sequences. Green et al. teaches that most methods of developing therapeutic antibodies for use in humans can alter functions of the antibody, such as solubility, potency and antigen specificity, which were and have the potential to elicit a dangerous immune response upon administration due to the presence of non-human variable regions (Green et al., paragraphs 1-10).  Green et al. teaches transgenic mice comprising human unrearranged heavy and light chain variable region genes for the enhanced generation and discovery of therapeutic antibodies and that retain potency and specificity through the antibody generation, discovery, development, and production process without eliciting an immune response, as well as methods of producing such antibodies (Green et al., paragraph 10). In one embodiment, Green et al. teaches transgenic mice whose germline comprises an IgH locus sequence which comprises completely mouse DNA except for sequences encoding human VH, DH, and JH gene coding sequences replacing their mouse orthologous coding sequences, so that all of the cis regulatory sequences are the endogenous mouse sequences, thus retaining completely native gene regulation optimal for, position-independent, copy-number dependent, tissue-specific, developmental-specific gene regulation (Green et al., paragraph 147). Green et al. teaches the immunization of such mice with antigens, recovery of B cells, production of hybridomas, and isolation of antibodies from the mice (Green et al., paragraphs 149-150). Therefore, in view of teachings of Green et al. concerning the need for antibodies useful as therapeutics in humans with reduced immunogenicity, and the motivation provided by Green et al. to generate such antibodies in transgenic mice comprising human unrearranged heavy and light chain variable region genes, it would have been prima facie obvious to the skilled artisan at the time of filing to further modify the transgenic mice taught by Kitamura et al., as modified by Kontermann et al., Gunasekaran et al., and Kim et al., to replace mouse VH, DH, and JH gene segment coding sequence with human VH, DH, and JH gene segment coding sequences, so that all of the cis regulatory sequences are the endogenous mouse sequences, and to immunize the transgenic mouse with antigen to produce bispecific antibodies comprising human variable regions and modified mouse constant regions which favor heterodimerization over homodimerization with a reasonable expectation of success. 

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633